Exhibit 10.44

 

SYNPLICITY, INC., OFFER LETTER

 

September 26, 2005

 

John Hanlon

[Address]

 

Dear John,

 

We are very excited about you becoming a member of the Synplicity team.
Synplicity, Inc. is pleased to confirm our offer of regular, full-time
employment as Senior Vice President and Chief Financial Officer. This offer is
contingent upon the results of a limited background check authorized by you. In
this position, you will be reporting to Gary Meyers, President and Chief
Executive Officer.

 

As Senior Vice President and Chief Financial Officer, you will manage, direct,
and coordinate Synplicity’s finance, legal, product operations and other
activities specified by Mr. Meyers, including, but not limited to cost
accounting, controls, financial reporting, investor relations, mergers and
acquisitions, financing, treasury, tax, insurance, legal documents, export
compliance, Customer Care activities, office administration and facilities, and
the identification of operational issues and profit improvement programs. You
will maintain an honest ongoing dialog with our analysts and investors and will
present at various conferences throughout the year. You will present regularly
to the board of directors and at employee meetings regarding the financial
condition of the company. You will be a key member of the executive team and
will actively participate in strategy, business, and employee related issues.

 

Your rights under this offer letter are conditioned upon you commencing
employment with Synplicity and you will not be deemed to be an officer of
Synplicity until you start work and your appointment has been ratified by
Synplicity’s Board of Directors.

 

Here are some details of the offer:

 

PAY: As a professional (exempt) employee, you will be paid on a salaried basis.
You will have an annual base pay of $225,500 and an annual variable incentive
pay at target of $49,500. Your base pay in the amount of $9,395.83 will be paid
semi-monthly on the fifteenth and the last business day of each month. Your
variable incentive pay will be paid in accordance with the Synplicity Variable
Incentive Pay Plan, as amended.

 

STOCK: It will be recommended to the Board of Directors that you receive a Non
Qualified Stock Option (NQ) for 200,000 shares of Synplicity common stock, in
accordance with the 2000 Synplicity, Inc. Stock Option Plan, as amended. The
option will vest over a four-year period from your start date, with 25% vesting
after one year, and 1/48th per month thereafter for the remaining three years.

 

You will also be eligible to elect participation in a Change of Control Option
Acceleration Agreement, provided as Exhibit A of this Offer Letter, subject to
Board approval.

 

SIGN ON BONUS: You will receive a one time sign-on bonus of $20,000, payable on
the first payday following your first six months of employment with Synplicity.
If you terminate your employment or are terminated for cause within a year of
your start date, you agree to repay this amount to Synplicity, Inc.



--------------------------------------------------------------------------------

INDEMNIFICATION: It will be recommended to the Board that you be eligible for
the Company’s standard officer indemnification agreement.

 

HEALTH BENEFITS: Synplicity offers group medical, dental, life and vision, as
well as Short Term Disability, Long Term Disability and Travel AD&D insurance
for all full-time, regular employees effective on your hire date.

 

401K: Synplicity has a 401K plan. The plan has quarterly enrollment and partial
company matching. We will provide you with details when you begin your
employment.

 

OTHER BENEFITS: All full-time, regular Synplicity employees are provided with an
Employee Assistance Program, Flexible Spending Account, Employee Stock Purchase
Plan, Tuition Assistance and Health Club Reimbursement.

 

PAID TIME OFF (PTO): Personal Time Off may be used for sick leave, doctor
appointments, vacation or any other type of paid time off. From the date of
employment you will accrue 20 days per year of PTO, the maximum annual accrual.

 

HOLIDAYS: Our ten Holidays for 2004 include: New Years Day (January 1st & 2nd);
Presidents Day (February 16th); Friday before Memorial Day (May 28rd); Memorial
Day (May 31th); Independence Day (July 4th); Labor Day (September 6st);
Thanksgiving day and the day after (November 25th and 26th); Day before
Christmas Day (December 24th).

 

With your employment, comes the responsibility that you will honor any
confidentiality agreements you have signed with other companies. If you have any
confidential information or trade secrets, written, or otherwise known by you,
you are not to bring them to Synplicity, and you agree not to use them on the
job in any way. You attest that you have not signed a “non-competition”
agreement or any other agreement that would prohibit you from working here. This
offer is contingent upon reviewing your current confidentiality agreement at
your last place of employment.

 

Your employment is “At Will.” Both you and Synplicity agree that your employment
is completely voluntary in nature, and will not be for a specific duration or
term. Either you or Synplicity may terminate the employment relationship for any
reason, with our without cause, and with or without notice.

 

You may accept this offer by signing below and sending it back. We anxiously
await your positive acknowledgment of this employment offer and look forward to
you officially joining us here at Synplicity.

 

Sincerely,

 

/s/ Gary Meyers

--------------------------------------------------------------------------------

Gary Meyers, President and CEO

 

I accept your offer of employment with all the terms and conditions described
herein, and agree to sign, on my first day, Synplicity’s standard employment
confidentiality agreement. Also, by signing this agreement, I attest that I am
legally allowed to work in the United States.

 

/s/ John Hanlon

--------------------------------------------------------------------------------

 

9/27/05

--------------------------------------------------------------------------------

 

10/17/05

--------------------------------------------------------------------------------

        John Hanlon   Today’s Date   Start Date        

 

This offer is valid until September 30, 2005.



--------------------------------------------------------------------------------

Exhibit A

 

SYNPLICITY, INC.

 

CHANGE OF CONTROL OPTION ACCELERATION AGREEMENT

 

This Change of Control Option Acceleration Agreement (the “Agreement”) is made
and entered into effective as of October 19, 2005 (the “Effective Date”), by and
between John Hanlon (the “Employee”) and Synplicity, Inc., a California
corporation (the “Company”). Certain capitalized terms used in this Agreement
are defined in Section 1 below.

 

R E C I T A L S

 

A. It is expected that the Company from time to time may consider the
possibility of a Change of Control. The Board of Directors of the Company (the
“Board”) recognizes that such consideration can be a distraction to the Employee
and can cause the Employee to consider alternative employment opportunities.

 

B. The Board believes that it is in the best interests of the Company and its
shareholders to provide the Employee with an incentive to continue his
employment and to maximize the value of the Company upon a Change of Control for
the benefit of its shareholders.

 

C. In order to provide the Employee with enhanced financial security and
sufficient encouragement to remain with the Company notwithstanding the
possibility of a Change of Control, the Board believes that it is imperative to
provide the Employee with option acceleration benefits upon certain conditions
following a Change of Control.

 

AGREEMENT

 

In consideration of the mutual covenants herein contained and the continued
employment of Employee by the Company, the parties agree as follows:

 

1. Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:

 

(a) Cause. “Cause” shall mean (i) the determination by the CEO, board of
directors or manager, as applicable, that the Employee continues to violate CEO,
board of directors or manager directives after there has been delivered to the
Employee a written demand for performance from which describes the basis for the
Company’s belief that the Employee has not substantially performed his duties;
(ii) the violation of the Employee’s non-disclosure agreement with the Company
or the Employee’s duty of loyalty; (iii) the Employee’s commission of a felony,
or any other act or omission which is materially injurious to the financial
condition or business reputation of the Company or any of its subsidiaries; or
(iv) the engagement by the Employee in actions which involved gross negligence
or willful misconduct in the performance of the Employee’s duties.



--------------------------------------------------------------------------------

(b) Change of Control. “Change of Control” shall mean the occurrence of any of
the following events:

 

(i) the consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than fifty percent (50%) of
the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation; or

 

(ii) any approval by the shareholders of the Company of a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets.

 

(c) Constructive Termination. “Constructive Termination” shall mean (i) the
relocation of the Employee to a facility or location outside the San Francisco
Bay Area; (ii) a reduction of the Employee’s salary or target bonus, as
applicable, as in effect immediately prior to such reduction; (iii) the
assignment to the Employee of any position other than that of a vice president
or general manager of an organization of the surviving entity, provided that it
is not Constructive Termination if such a vice president or general manager
position is not an officer of the surviving entity or if the responsibilities
are different from the ones the Employee had prior to the Change of Control; or
(iv) the failure of the Company to obtain the assumption of this Agreement by
any successors contemplated in Section 5 below.

 

2. Term of Agreement. This Agreement shall terminate upon the date that all
obligations of the parties hereto under this Agreement have been satisfied.

 

3. At-Will Employment. The Company and the Employee acknowledge that the
Employee’s employment is and shall continue to be at-will, as defined under
applicable law. If the Employee’s employment terminates for any reason, the
Employee shall not be entitled to any compensation, benefits or payments other
than as provided by this Agreement or that Offer Letter dated September 26, 2005
between the Company and the Employee (the “Offer Letter”), as applicable, or as
may otherwise be established under the Company’s then existing employee benefit
plans or policies at the time of termination.

 

4. Change of Control Benefits.

 

(a) Termination Following A Change of Control.

 

(i) Option Acceleration. If, within twelve (12) months after a Change of
Control, the Employee’s employment is terminated by the Company without Cause or
Constructively Terminated by the Company without Cause, then the vesting and
exercisability of each option granted to the Employee by the Company (the
“Options”) shall be automatically accelerated in full.

 

(ii) Other Termination. If the Employee’s employment with the Company is
terminated other than as described in Section 4(a)(i) above, then the Employee
shall not be entitled to receive the option acceleration benefits hereunder, but
will be eligible for benefits (if any) as may be established under the Company’s
then existing severance and benefits plans and policies at the time of such
termination and such applicable benefits set forth in the Offer Letter.



--------------------------------------------------------------------------------

(b) Accrued Wages and Vacation; Expenses. Without regard to the reason for, or
the timing of, Employee’s termination of employment: (i) the Company shall pay
the Employee any unpaid base salary or other cash compensation, as applicable,
due for periods prior to the date of termination; (ii) the Company shall pay the
Employee all of the Employee’s accrued and unused vacation through the date of
termination; and (iii) following submission of proper expense reports by the
Employee, the Company shall reimburse the Employee for all expenses reasonably
and necessarily incurred by the Employee in connection with the business of the
Company prior to the date of termination. These payments shall be made promptly
upon termination and within the period of time mandated by law.

 

5. Successors.

 

(a) Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the Company’s obligations under this Agreement and agree expressly
to perform the Company’s obligations under this Agreement in the same manner and
to the same extent as the Company would be required to perform such obligations
in the absence of a succession. For all purposes under this Agreement, the term
“Company” shall include any successor to the Company’s business and/or assets
which executes and delivers the assumption agreement described in this
subsection (a) or which becomes bound by the terms of this Agreement by
operation of law.

 

(b) Employee’s Successors. Without the written consent of the Company, Employee
shall not assign or transfer this Agreement or any right or obligation under
this Agreement to any other person or entity. Notwithstanding the foregoing, the
terms of this Agreement and all rights of Employee hereunder shall inure to the
benefit of, and be enforceable by, Employee’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees.

 

6. Notices.

 

(a) General. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of the Employee, mailed notices shall
be addressed to him at the home address that he most recently communicated to
the Company in writing. In the case of the Company, mailed notices shall be
addressed to its corporate headquarters, and all notices shall be directed to
the attention of its Secretary.

 

(b) Notice of Termination. Any termination by the Company for Cause or by the
Employee as a result of a voluntary resignation or a Constructive Termination
shall be communicated by a notice of termination to the other party hereto given
in accordance with this Section. Such notice shall indicate the specific
termination provision in this Agreement relied upon, shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated. The failure by the Employee to
include in the notice any fact or circumstance which contributes to a showing of
Constructive Termination shall not waive any right of the Employee hereunder or
preclude the Employee from asserting such fact or circumstance in enforcing his
rights hereunder.



--------------------------------------------------------------------------------

7. Arbitration.

 

(a) Except as provided in Section 7(d) below, any dispute or controversy arising
out of, relating to, or in connection with this Agreement, or the
interpretation, validity, construction, performance, breach, or termination
thereof, shall be settled by binding arbitration to be held in Palo Alto,
California, in accordance with the National Rules for the Resolution of
Employment Disputes then in effect of the American Arbitration Association (the
“Rules”). The arbitrator may grant injunctions or other relief in such dispute
or controversy. The decision of the arbitrator shall be final, conclusive and
binding on the parties to the arbitration. Judgment may be entered on the
arbitrator’s decision in any court having jurisdiction.

 

(b) The arbitrator(s) shall apply California law to the merits of any dispute or
claim, without reference to conflicts of law rules. The arbitration proceedings
shall be governed by federal arbitration law and by the Rules, without reference
to state arbitration law. Employee hereby consents to the personal jurisdiction
of the state and federal courts located in California for any action or
proceeding arising from or relating to this Agreement or relating to any
arbitration in which the parties are participants.

 

(c) Employee understands that nothing in this Section modifies Employee’s
at-will employment status. Either Employee or the Company can terminate the
employment relationship at any time, with or without cause.

 

(d) EMPLOYEE HAS READ AND UNDERSTANDS THIS SECTION, WHICH DISCUSSES ARBITRATION.
EMPLOYEE UNDERSTANDS THAT SUBMITTING ANY CLAIMS ARISING OUT OF, RELATING TO, OR
IN CONNECTION WITH THIS AGREEMENT, OR THE INTERPRETATION, VALIDITY,
CONSTRUCTION, PERFORMANCE, BREACH OR TERMINATION THEREOF TO BINDING ARBITRATION
TO THE EXTENT PERMITTED BY LAW, AND THAT THIS ARBITRATION CLAUSE CONSTITUTES A
WAIVER OF EMPLOYEE’S RIGHT TO A JURY TRIAL AND RELATES TO THE RESOLUTION OF ALL
DISPUTES RELATING TO ALL ASPECTS OF THE EMPLOYER/EMPLOYEE RELATIONSHIP,
INCLUDING BUT NOT LIMITED TO, THE FOLLOWING CLAIMS:

 

(i) ANY AND ALL CLAIMS FOR WRONGFUL DISCHARGE OF EMPLOYMENT; BREACH OF CONTRACT,
BOTH EXPRESS AND IMPLIED; BREACH OF THE COVENANT OF GOOD FAITH AND FAIR DEALING,
BOTH EXPRESS AND IMPLIED; NEGLIGENT OR INTENTIONAL INFLICTION OF EMOTIONAL
DISTRESS; NEGLIGENT OR INTENTIONAL MISREPRESENTATION; NEGLIGENT OR INTENTIONAL
INTERFERENCE WITH CONTRACT OR PROSPECTIVE ECONOMIC ADVANTAGE; AND DEFAMATION.

 

(ii) ANY AND ALL CLAIMS FOR VIOLATION OF ANY FEDERAL STATE OR MUNICIPAL STATUTE,
INCLUDING, BUT NOT LIMITED TO, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, THE
CIVIL RIGHTS ACT OF 1991, THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, THE
AMERICANS WITH DISABILITIES ACT OF 1990, THE FAIR LABOR STANDARDS ACT, THE
CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT, AND LABOR CODE SECTION 201, et seq;



--------------------------------------------------------------------------------

(iii) ANY AND ALL CLAIMS ARISING OUT OF ANY OTHER LAWS AND REGULATIONS RELATING
TO EMPLOYMENT OR EMPLOYMENT DISCRIMINATION.

 

8. Miscellaneous Provisions.

 

(a) No Duty to Mitigate. The Employee shall not be required to mitigate the
amount of any payment contemplated by this Agreement, nor shall any such payment
be reduced by any earnings that the Employee may receive from any other source.

 

(b) Waiver. No provision of this Agreement may be modified, waived or discharged
unless the modification, waiver or discharge is agreed to in writing and signed
by the Employee and by an authorized officer of the Company (other than the
Employee). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

 

(c) Integration. This Agreement and the stock option agreements representing the
Options represent the entire agreement and understanding between the parties as
to the subject matter herein and supersede all prior or contemporaneous
agreements, whether written or oral. To the extent that any provision in the
Offer Letter contradicts or otherwise conflicts with any provision of this
Agreement, this Agreement shall supercede the Offer Letter.

 

(d) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the internal substantive laws, but not the
conflicts of law rules, of the State of California.

 

(e) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

 

(f) Employment Taxes. All payments made pursuant to this Agreement shall be
subject to withholding of applicable income and employment taxes.

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

COMPANY:   SYNPLICITY, INC.     By:  

/s/ Gary Meyers

--------------------------------------------------------------------------------

        Gary Meyers, President and CEO EMPLOYEE:      

/s/ John Hanlon

--------------------------------------------------------------------------------

        John Hanlon